Exhibit February 3, 2010 PRIVATE AND CONFIDENTIAL Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 USA Dear Sirs, Re : Green Planet Bioengineering Co., Ltd (the “Company”) We have read the statements that we understand the Company will include under Item 4.01 of the Form 8-K/A report it will fileregarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item Yours faithfully, PKF Certified Public Accountants Hong Kong Tel │ Fax E-mail info@pkf-hk.com │ www.pkf-hk.com PKF │ 26/F, Citicorp Centre │ 18 Whitfield Road │ Causeway Bay │ Hong Kong PKF Hong Kong is a member firm of the PKF International Limited network of legally independent firms and does not accept any responsibility or liability for the actions or inactions on the part of any other individual member firm or firms.
